[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGEMENT AFTER DEFAULT
In this action, the plaintiff brought a two count complaint seeking damages for breach of warranty under General Statutes § 47-118 and for violation of the Connecticut Unfair Trade Practice Act (CUTPA), General Statutes § 42-110a et seq. On January 13, 2000, the defendant was defaulted for failure to appear at a pretrial duly noticed and ordered by the court.
At the hearing in damages, the plaintiffs both testified and produced documentary evidence in the form of estimates for repairs. Based upon the probative and credible evidence, the court awards damages of $12,234.08 plus reasonable attorney's fees of $1,036.70 under General Statutes § 42-110g.
Judgment may enter accordingly in favor of the plaintiffs plus costs.
DiPentima, J